 538DECISIONSOF NATIONALLABOR RELATIONS BOARDSzabo Food Services,Inc. and Local 217, Hotel &RestaurantEmployees and BartendersUnion,AFL-CIO,Petitioner.Case 2-RC-16612July 25, 1975DECISION ON REVIEW AND DIRECTION OFELECTIONBY MEMBERSFANNING,JENKINS,AND KENNEDYOn December 19, 1974, the Regional Director forRegion 2 issued a Decision and Order in the above-entitled proceeding, in which he found inappropriatethe Petitioner's requested unit of all food service em-ployees employed by the Employer at three cafeteriasoperated by it at the Stratford and Bridgeport, Con-necticut, plants of the Sikorsky Aircraft Division ofUnited Aircraft Corporation. Thereafter, in accord-ance with Section 102.67 of the National Labor Re-lations Board Rules and Regulations, Series 8, asamended, the Petitioner filed a timely request for re-view of the Regional Director's decision, on thegrounds,inter alia,that in finding the petitioned-forunit inappropriate he made erroneous findings as tosubstantial factual issues and departed from official-ly reported Board precedent. Thereafter, Employerfiled a statement in opposition thereto.The National Labor Relations Board, by tele-graphic order dated February 19, 1975, granted therequest for review and stayed the election pendingdecision on review. Thereafter, Employer filed a briefon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under review,including the Employer's brief on review, and finds,contrary to the Regional Director, that a questionaffecting commerce exists concerning the representa-tion of employees of the Employer within the mean-ing of Sections 9(c)(1) and 2(6) and (7) of the Act, forthe following reasons:The Petitioner contends that the record supports afinding that its requested three-cafeteria unit is ap-propriate.We agree.The Employer is an industrial food service con-tractor.Under its contract with United Aircraft, itoperates cafeterias. dining rooms, and kitchens forfeeding the employees at the latter's Connecticutplants.' It employs approximately 415 employees at1The Employer refers to these operations as its United AircraftDistrict.these facilities. There are about 50 employees in thePetitioner's requested unit. Thereis nohistory of col-lective bargaining for any of the Employer's UnitedAircraft District employees.Headquarters for the Employer's United AircraftDistrictis atEast Hartford, Connecticut? Also locat-ed there is a central kitchen where baked goods areprepared for the district food service facilities. Thevarious food servicefacilitiesare for purposes of ac-countability subdivided into costcenters or units,generally confined to single-plant locations. Howev-er, the threecafeteriaslocated at the two SikorskyDivision plants, here sought to be combinedas a sep-arate bargaining unit, comprise a single cost centeror unit, referred to herein as the Sikorsky unit. Eachof theseunits isdirectly under a "unit"manager,who reports to one of three area supervisors. Thearea supervisor over the Sikorskyunit also overseesthe Norwalk, Southington, and North Haven units?Geographically, the Sikorsky plants are but 5 milesapart, and therangeof distances separating themfrom other districtfacilitiesis 14 to 65 miles.The food programs are administered uniformlypursuant to the contract with United Aircraft. Allmenus and prices are the same at all cafeterias. TheEmployer'smanagementinChicago chooses foodvendors andnegotiatesprices with the vendors. Theunit manager purchases foodstuffs from a list whichhas been approved by centralmanagementin Chica-go.The districtmanager setsthe pay rates and termsand conditions of employment for the Employer'sUnited Aircraft District. He decides the number ofemployees needed at each facility and makes the fi-nal decision in the resolution of grievances and, ex-cept as noted below, with regard to changes in em-ployeestatus.Unitmanagersmake effectiverecommendations through their area supervisors tothe district manager as to discharge, promotion, andpay increases concerning employees under them. Incases of gross misconduct the unit manager may dis-charge an employee. The unit manager may also is-sue written reprimands with the approval of his areasupervisor.Within the personnel complement allot-ted to his cost center, a unit manager can hire re-placements.There were only four instances cited involving per-manent transfers affecting the Sikorsky unit. DuringUnited Aircraftat present has plants in 10 towns or cities inConnecticut,and the Employer operates 19 different food service facilities at these plants2Centralizedmanagementfor all ofthe Employer's operationsis in Cho-cago, Illinois.The recordcontains little evidence as to the specific duties of the areasupervisors and does not indicate how frequentlythey visitthe various unitswithin their respective areas It appears thattheyact as liaisons betweendistrict headquarters and the units, especially with regard to matters asdetailed below,which are closelycontrolled by headquarters. SZADO FOOD SERVICES, INC.the year immediately prior to the hearing, there were700 temporary transfers of I day or less among thedifferent cafeterias. These temporary transfers repre-sented less than 1 percent of the man-hours workedper year, and only about 16 percent of them affectedthe Sikorsky unit. These temporary 1-day transfersare mainly for monthly foremen's dinners. Others oc-cur sporadically, in connection with "family days,""fly-ins," and "division president dinners."While it appears that the broader districtwide unitfavored by the Employer would be appropriate forpurposes of collective bargaining, we are persuadedby the foregoing facts and our review of the recordthat the requested unit, confined to employees at thethree Sikorsky Division cafeterias, is also appropri-ate.That these employees have a community of in-terest separate and distinct from the broader onethey share with other district employees, sufficient tosupport an appropriate unit finding, is amply demon-strated by the following factors: First, and foremost,the requested employees are under the common im-mediate supervision of a single manager by virtue ofthe fact that the three Sikorsky Division cafeteriasare grouped togetheras a singleunit or cost centerfor purposes of accountability. Also, despite the inte-gration of all operations of the district, the Sikorskyunit manager retains significant control over day-to-day operations, especially with regard to discharge ofemployees for serious misconduct and the hiring ofreplacements.Geographically, the Sikorsky plantsare but 5 miles apart and the next closest cafeteria is14 miles away.4 Temporary interchange of employeesappears to involve for the most part special functionsand does not occur on a regular or frequent basis.Finally, there is no history of bargaining for employ-ees inthe district and no labor organization is seek-ing to represent the broader unit favored by the Em-ployer.Accordingly, we shall direct an election in the fol-lowing unit, which we find to be appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:'We are unable to understand how our partial reliance on geographicseparation is "improper"because the cafeterias are "located in an arc lead-ing Northeast,"as characterized by our dissenting colleague.The cafeteriasin the unit sought are located within 5 miles of each other; whereas over halfof the employees in the Employer's proposed unit are located more than 50miles away from Petitioner's proposedunit. TheBoard has long held (see,e.g.,Dixie BelleMills, Inc.,139 NLRB 629 (1962))that geographic separa-tion is a very real consideration in an issue concerning unit scope. It remainsa factor notwithstanding the geometric configuration and juxtaposition ofthe cafeteriasinvolved.5 SeeMotts Shop Riteof Springfield,Inc and Motts ShopRiteof Chicopee,Inc., 182 NLRB 172 (1970),and cases cited therein at In. 3.The casescited by ourdissenting colleague to support his contrary vieware, in our opinion, factuallydistinguishable.The Lawson Milk,CompanyDivision,Consolidated FoodsCorporation,213 NLRB 360(1974), towhich herefers assupportfor his argument that the degree of temporary interchange539All food service employees at the Employer'sfood service operations in the Stratford andBridgeport, Connecticut, plants of Sikorsky Air-craft,excludingofficeclericalemployees,guards, and supervisors as defined in the Act.[Direction of Election omitted from publication.]6MEMBERKENNEDY, dissenting:Iagree with the Regional Director's conclusionthat the three cafeterias sought cannot stand alone asan appropriate unit and that the petition should bedismissed. The Regional Director was correct in con-cluding that all of the Connecticut cafeterias servic-ing employees of United Aircraft Corporation at its10 separate locations constitute the smallest unit ap-propriate for purposes of collective bargaining. Inmy judgment, reversal of the Regional Director bymy colleagues is not justified by the facts or the prec-edent and is contrary to the prohibition in Section9(c)(5) of the Act that the Board shall not establishbargaining units solely on the basis of extent of orga-nization.Like the Regional Director, I think it highly signif-icant that all cafeteria employees of the Employer areengaged in the performance of a single contract withUnited Aircraft. Pursuant to that contract, all menusand all prices are the same in all cafeterias. The dis-trictmanager who administers this contract estab-lishes the same wages, hours, and working conditionsfor all the employees in all the cafeterias in the Unit-ed Aircraft facilities. Thus, under one contract withthe Employer, United Aircraft sets identical condi-tions and requirements for the operation of all thecafeterias, and it appears that all complaints or mat-ters pertaining to that contract are handled at thedistrictmanager level.In the long run, I do not think that the decision ofthemajority furthers the interest of the employeessought by Petitioner.While the decision to permitsome 50 employees out of a work force of 415 em-ployees to be represented separately may make initialorganization of the employees easier,it isdifficult toconceive of meaningful bargaining taking place if theemployees choose Petitioner as their bargainingagent.An employer who has established wages,fringe benefits, and other labor relations policies on amuch broader basis is hardly likely to be willing tolet a tail this size wag the dog. The Board stated inKalamazoo Paper Box Corporation,136 NLRB 134,137 (1962), that "each unit determination, in order tois significant asitaffects the requested unit herein,involved incidents oftemporary transfers of store employees to performday-to-dayoperations,unlike the instant case where the transfers,of I day or lessin duration, weremainly for special functions and not forthe day-to-day operations of thecafeterias6 [Excelsiorfootnote omitted from publication.] 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther effective expression of the statutory purposes,must have a direct relevancy to the circumstanceswithin which collective bargaining is to take place.For, if the unit determination fails to relate to thefactual situation in which the parties must deal, effi-cient and stable collective bargaining is underminedrather than fostered." It seems to me that the unitfound by the majority may well produce just the kindof employee frustration and resultant instabilitywhich effective collective bargaining should prevent.Contrary to my colleagues, I do not believe thatthe unit managers are vested with sufficient supervi-sory authority to justify the unit found by my col-leagues to be appropriate. The Employer's operationsare highly centralized. The district manager is theonly supervisor capable of negotiating wages, sala-ries, and other terms and conditions of employmentsince he is vested with most of the power in this area.The three supervisors directly beneath the districtmanager are further proof of the lack of autonomy ofthe unit managers. It appears that the only decisionsa unit manager can make without prior approval arehiring replacements within an approved complementand firing an employee on the spot because of grossmisconduct. In all other matters the supervisors andthe district manager must be consulted. The districtmanager makes the ultimate decisions. More impor-tantly, he determines the wage scales, the focal pointof all collective bargaining .7Although the Employer does treat the Sikorskyunit as a separate cost center, this is done for purpos-es of accounting and budgeting rather than for pur-poses related to or concerning labor relations. Even ifthe minimal geographic separation in this case wereconsidered important enough to warrant a singleunit, the centralization of wage policy and key per-sonnel decisions compel finding the broader unit ap-propriate.'Idisagree with the observations of my colleagueswith respect to the interchange of employees. TheRegional Director found that during the year preced-ing the hearing there were some 700 temporary trans-fers between various Connecticut locations. Indeed,during the hearing in this very case, the employeeswho attended the hearing were temporarily replacedby employees from other facilities. It also appearsthat employees are promoted to higher ranking posi-7 Petrie StoresCorporation,212 NLRB 130 (1974)8NationalTelephone Company, Inc,215 NLRB No 17(1974).AMFCunoDivision,AMF Incorporated,205 NLRB 984 (1973).tions in other locations within the district. Underthese findings, which are not challenged in the re-quest for review, I think my colleagues err insuggest-ing that the absence of "regular or frequent" tempo-rary interchange of employees is a factor in thisrecord to justify their unit finding.In this connection, I note that inNational Tele-phone Company, supra,we stated:We therefore shun any detailed attempt, onthe basis of the incomplete sampling submitted,to discern precisely what percentage of man-hours may have been involved in temporarytransfers or the precise nature or purpose ofeach transfer.We do conclude that it is plainenough, upon this record, that the movement ofemployees on a temporary basis from locationto location within the division is far from an un-common experience and is resorted to, as thetestimony clearly shows, not as a result of thegrowth or expansion of the Company, but "toaccommodate for a heavier workload in onebranch thanexistsin the branch from which thetransfer takes place."InNational Telephonethere had been only 36 trans-fers in a 9- or 10-month period. In this case, therewere 700 instances of transfers in a 12-month period.Similarly, inThe Lawson Milk Company Division,ConsolidatedFoodsCorporation,213NLRB 360(1974), where a districtwide unit of retail food storeswas found appropriate, we considered it significantthat 204 temporary transfers had occurredin a unitof 334 employees in a 12-month period. In the in-stant case, the 700 transfers among 415 employees isa strong factor favoring the broader unit.The majority decision herein also improperly relieson geographic separation. Examination of the map ofConnecticut received in evidence shows that the dif-ferent facilities of the Employer are all located infairly close proximity. The cafeterias are not scat-tered at random over the State; rather they are locat-ed in an arc leading Northeast from Norwalk toWindsor Locks on excellent highways. Although thedistance between the two cafeterias furthest apart is79 miles, themaximumdistance between any twocafeterias is 23miles.Some are only 7 to 10 milesapart .9Since I conclude that the factors present in thiscase compel finding a districtwide unit to be the onlyappropriate unit, I dissent.109The Lawson Milk Company, supra10Gourmet,Inc,d/b/a Jackson'sLiquors,etal,208 NLRB807 (1974).